     Case 4:20-cv-00645 Document 15 Filed on 06/23/20 in TXSD Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

CHARLESTON SINGLETARY,                       §
            Petitioner,                      §
                                             §
v.                                           §
                                             §   CIVIL ACTION NO. 4:20-CV-645
LORIE DAVIS, Director,                       §
Texas Department of Criminal                 §
Justice, Correctional Institutions           §
Division,                                    §
                  Respondent. 1              §


      RESPONDENT DAVIS’S MOTION TO DISMISS LORIE DAVIS
         AS PARTY RESPONDENT WITH BRIEF IN SUPPORT

      Petitioner Charleston Singletary (Singletary) filed a petition for writ of

habeas corpus challenging his convictions and deferred adjudication

community supervision out of Harris County, Texas. The Director asks that

she be dismissed from the case as an improper respondent since Singletary is

not in her custody.

                                   JURISDICTION

      The Attorney General of Texas makes no statement of jurisdiction

regarding whether this Court has jurisdiction over the subject matter and the

parties. The Harris County Community Supervision and Corrections




1     For purposes of clarity, Respondent will be referred to as “the Director.”
     Case 4:20-cv-00645 Document 15 Filed on 06/23/20 in TXSD Page 2 of 5




Department should be allowed to make its own assertions with respect to the

jurisdiction of this Court.

                         STATEMENT OF THE CASE

      The Director does not have custody of Singletary pursuant to the

conviction and deferred adjudication community supervision in the 178th

District Court of Harris County, Texas, in cause numbers 1498413 and

1498412, styled The State of Texas v. Charleston Singletary. ECF No. 1, at

2−3; ECF No. 5, at 2−3; see Singletary v. State, No. 01-17-00241-CR, 2018 WL

6175308 (Tex. App. Nov. 27, 2018), petition for discretionary review

refused (July 24, 2019). On February 17, 2017, Singletary entered a plea of

“guilty” to both charges and the trial court placed him on deferred adjudication

community supervision for a term of five years. Id.

      The Director does not state Singletary’s allegations, nor does she make

any assertions regarding the timeliness of Singletary’s federal petition, or

whether his claims have been adequately exhausted, due to the fact that the

Attorney General does not represent the Harris County Community

Supervision and Corrections Department.

          MOTION TO DISMISS DAVIS AS PARTY RESPONDENT

      Singletary challenges his convictions and deferred adjudication

community supervision. ECF No. 1, at 2−3; ECF No. 5, at 2−3. However, since



                                       2
     Case 4:20-cv-00645 Document 15 Filed on 06/23/20 in TXSD Page 3 of 5




Singletary is not in the custody of TDCJ, the Director is not the proper

respondent to this action.

      The federal habeas statute straightforwardly provides that the proper

respondent to a habeas petition is “the person who has custody over [the

petitioner].” Rumsfield v. Padilla, 542 U.S. 426, 434 (2004) (quoting 28 U.S.C.

§ 2242); see also 28 U.S.C. § 2243 (“The writ, or order to show cause shall be

directed to the person having custody of the person detained”); Rules

Governing § 2254 Cases, Rule 2 (a) (“If the petitioner is currently in custody

under a state−court judgment, the petition must name as respondent the state

officer who has custody.”) As the Supreme Court explained:

      The consistent use of the definite article in reference to a custodian
      indicates that there is generally only one proper respondent to a
      given prisoner’s habeas petition. This custodian, moreover, is “the
      person” with the ability to produce the prisoner’s body before the
      habeas court. . . . [I]n habeas challenges to present physical
      confinement—“core challenges”—the default rule is that the proper
      respondent is the warden of the facility where the prisoner is being
      held, not the Attorney General or some other remote supervisory
      official.

Padilla, 542 U.S. at 434−35.

      Here, Harris County’s Community Supervision and Corrections

Department has custody of Singletary pursuant to the conviction in question,

not the Director of TDCJ-CID. 2 The Attorney General does not have the duty


2      Singletary acknowledges that he is serving a five-year term of deferred adjudication
community supervision and lists addresses within Harris County and Fort Bend County. See
Fed. Pet. at 2, 10; ECF No. 10, at 1 (Notice of Change of Address).
                                            3
    Case 4:20-cv-00645 Document 15 Filed on 06/23/20 in TXSD Page 4 of 5




or even the authority under Texas law to represent Harris County. See United

States v. State of Texas, 680 F.2d 356, 368 n.16 (5th Cir. 1982) (the Texas

Attorney General’s Office is responsible for representing state agencies not

county agencies); see also Tex. Civ. Prac. & Rem. Code § 101.103 (attorney

general may represent only state agency officials). Because Singletary is not in

TDCJ custody, the Court lacks personal jurisdiction over the Director and

should dismiss her as an improper party-respondent. Fed. R. Civ. P. 21.

                                CONCLUSION

      For the above reasons, the Director respectfully asks the Court to dismiss

the Director as a party-respondent and substitute the Community Supervision

and Corrections Department of Harris County, Texas in this action.




                                    Respectfully Submitted,

                                    KEN PAXTON
                                    Attorney General of Texas

                                    JEFFREY C. MATEER
                                    First Assistant Attorney General

                                    MARK PENLEY
                                    Deputy Attorney General
                                    for Criminal Justice

                                    EDWARD L. MARSHALL
                                    Chief, Criminal Appeals Division




                                       4
    Case 4:20-cv-00645 Document 15 Filed on 06/23/20 in TXSD Page 5 of 5




                                    s/ Stephanie Wawrzynski
                                    STEPHANIE WAWRZYNSKI*
*Lead Counsel                       Assistant Attorney General
                                    State Bar No. 24101067
                                    Southern District of Texas No. 3443261

                                    Criminal Appeals Division
                                    P.O. Box 12548, Capital Station
                                    Austin, Texas 78711
                                    (512) 936−1400
                                    Facsimile No. (512) 936−1280

                                    ATTORNEYS FOR RESPONDENT




                        CERTIFICATE OF SERVICE

     I do hereby certify that a true and correct copy of the above and foregoing

pleading has been served by placing same in the United States mail, postage

prepaid, on June 23, 2020, addressed to:


Charleston Singletary
P.O. Box 124
Fresno, TX 77545

                                    s/ Stephanie Wawrzynski
                                    STEPHANIE WAWRZYNSKI
                                    Assistant Attorney General




                                      5
